Citation Nr: 1623168	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-35 280	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) and claimed residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to November 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for TBI.  In December 2009, the Veteran submitted additional evidence and the RO continued to denial the Veteran's claim in a January 2010 rating decision.  In January 2010, the Veteran filed a notice of disagreement (NOD).  In August 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in that same month.

In March 2015, the Board remanded the claim on appeal to the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining a VA medical examination and opinion.  After accomplishing the requested action, the AMC continued to deny the Veteran's claim (as reflected in the June 2015 supplemental SOC (SSOC)), and has returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For reasons made clear, below, the Board has expanded the claim on appeal (as reflected on the title page).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  While the Veteran has complained of memory loss, concentration problems, and insomnia residual to in-service TBI, there is no credible evidence of an in-service head injury, or competent, probative evidence that the Veteran's claimed problems are residuals of TBI  


CONCLUSION OF LAW

The criteria for service connection for TBI and claimed residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran filed his service connection claim in January 2009.  In a January 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of a disability rating and an effective date, as well as the type of evidence that impacts those determinations.  The April 2009 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the January 2009 letter-which  meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also  meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file includes service treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

In its remand, the Board instructed the AOJ to obtain any additional VA treatment records from the Fargo VA Medical Centers (VAMC) to include pertinent records of evaluation and/or treatment of the Veteran, dated since July 2010.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  Thereafter, if the benefit continued to be denied, the Veteran was to receive a SSOC.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AOJ obtained VA treatment records since July 2010, which have been associated with the Veteran's VBMS file.  Moreover, the Veteran was afforded a TBI/neurological VA examination, by an appropriate physician in May 2015, and the  examination report is adequate for appellate review.  Finally, the AOJ issued a SSOC to the Veteran in June 2015.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that his current  memory loss, concentration problems, and insomnia are residuals of an in-service head injury caused by exposure to various blasts and explosions.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, TBI is not listed among the chronic diseases under 38 C.F.R. § 3.309(a) .

As noted, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After carefully considering the evidence of record in light of the above-noted legal authority, the Board finds that service connection for TBI and claimed residuals is not warranted.

Service treatment records are negative for any references to head injury, or complaints, findings or diagnoses related to TBI.  The Veteran served in Iraq from May 2007 to June 2008.  In a June 2008 post-deployment assessment, the Veteran denied getting injured or hurt in service and reported that his health was about the same as before he was deployed.  On his symptom check list, he reported back pain, watery red eyes, chest pain or pressure, diarrhea, but denied sleep problems or feeling tired after sleeping, trouble concentrating, easily distracted, forgetfulness or trouble remembering things, and increased irritability.  He reported exposure to a blast or explosion and noted increased sensitivity to bright light, but no memory problems, balance problems, dizziness, irritability, headaches, sleep problems, loss of consciousness, feeling dazed or confused, seeing stars, and not remembering the event.  He also denied that he had a head injury or a concussion. The examiner at that time concluded that there was no evidence of TBI risk based on the Veteran's responses.

Likewise, during his July 2008 TBI evaluation, the Veteran denied any blast injury, any loss of consciousness, feeling dazed or confused, seeing stars, head injury or symptoms of concussion, headache, balance problems, decreased concentration, sleep disturbances, mood swings, nausea/vomiting, memory problems, fatigue, sensitivity to noise, depression, dizziness, anxiety, ringing in ears, or irritability.

On his September 2008 separation exam, the Veteran complained of bad short-term memory after Iraq.  The examiner found the Veteran's head and neurological system to be normal.  

Post-service VA treatment records reflect that the Veteran established care for the first time in December 2008.  At that time, the Veteran reported that he was exposed to various blasts and that he had been previously told that he may have TBI.  The Veteran underwent a TBI screen, at which time he reported that he had a head injury after exposure to blasts and explosions and that he immediately felt dazed, confused, or saw stars, could not remember the event, and that he had a concussion.  He reported that the problems worsened with memory problems or lapses and irritability.  

During a VA examination in February 2009, the Veteran reported having short and long-term memory problems, as well as concentration issues and insomnia.  The examiner concluded that the Veteran did not have any minor TBI or any residuals of a TBI.  The examiner noted that in his June 2008 post-deployment health assessment, the Veteran reported an increased sensitivity to bright lights following his exposure to blasts, but he denied experiencing other symptoms including memory problems, balance problems, dizziness, irritability, headaches, sleep problems, loss of consciousness, feeling dazed or confused, seeing stars, not remembering the event, and he also denied having a head injury or a concussion.  In addition, the Veteran denied any blast injury and related symptoms during his July 2008 TBI evaluation.  The examiner further noted that the Veteran reportedly was exposed to a total of four explosions and that he was about one to two truck-lengths away from the closest encounter, and thus, he was even farther away from the other three explosions.  The examiner also noted that the Veteran was wearing full body armor, helmet, gloves, and a head set, except for the explosion which occurred when he was inside the tank.  He was not injured in any of the explosions; however, his ears were ringing for a while afterwards in each case, but not at the time of the exam.  There was no blast injury, peppering by debris tertiary, or quaternary injury at any time.  Based on these facts, the examiner provided an estimated acute concussion evaluation score of zero for all four exposures.   

The examiner then discussed, for the purposes of a VA examination, the VA definition of mild TBI is as follows: and period of loss of consciousness less than or equal to 30 minutes; loss of memory for events immediately before or after the injury less than or equal to 24 hours; any alteration in mental state; presence of focal neurological deficits; and if given, Glasgow Coma Scale (GCS) score greater than or equal to 13".The examiner noted that there is no evidence that this definition was met.  The examiner, hence, concluded that it is less likely than not that the Veteran had a TBI in service.

VA treatment records dated from April 2009 to October 2009 reflect that the Veteran was seen for TBI evaluations.  In April 2009, the Veteran scored in the low range for most areas except language, which was in the high average range, during an assessment for cognitive impairment.  The pathologist noted that deficits in attention processing, speed, and memory are the most common cognitive sequelae of mild TBI.  In August and October 2009, the Veteran reported that after his exposure to several blasts, he suffered a concussion without loss of consciousness for less than a minute.  He indicated that since May 2007, he experienced symptoms including dizziness, loss of balance, poor coordination, headaches, visual problems, nausea, photophobia, phonophobia, tingling in one part of his body, changes in taste and smell, loss of appetite, poor concentration forgetfulness difficulty making decisions, unable to complete tasks, difficulty falling or staying asleep, irritability, anxiety, depressed mood, and frustration.   

The Veteran's physical examinations were normal and the MRI of the brain showed no intracranial pathology.  The physician provided an assessment of concussion syndrome with headaches and memory problems. 

In an August 2010 VA addendum opinion, a VA neurologist noted the disparity between the diagnoses regarding TBI from the February 2009 VA examination and the October 2009 VA treatment record, which provided the assessment of concussion syndrome with headaches and memory problems.  The VA neurologist noted that the February 2009 VA examiner had access to the Veteran's medical records, including his post-deployment health assessment and TBI evaluation, as opposed to the October 2009 VA treating physician.  The VA neurologist, hence, concluded that the Veteran did not meet the criteria for minor TBI because the October 2009 assessment of concussion syndrome with headaches and memory problems was based solely on the history provided by the patient.

In a May 2015 VA examination report, the VA examiner opined that the Veteran's ongoing complaints of short-term memory and medium-term memory loss were related to the Veteran's service-connected mental health disorder/PTSD because there was no temporal association with the Veteran's potential TBI events on active duty with his symptoms and impairments. 

In a May 2015 VA addendum opinion, a psychologist concurred with the May 2015 VA examiner's opinion and stated that the Veteran's post-concussion syndrome diagnosis was more likely than not in error, given that there was no evidence of the Veteran ever having had a concussion.  While noting that there is an overlap of symptoms from TBI and PTSD, the psychologist opined that the Veteran's symptoms are more likely than not attributable to PTSD, given that the Veteran does not have a diagnosis of TBI. 

Initially, the Board notes that in connection with the current claim on appeal, the Veteran has asserted that he suffered a head injury, described as involving a "concussion" from exposure to various blasts during service, and that he began experiencing symptoms in 2007.  There is no question that the Veteran, as a layperson, is competent to assert matters within his personal knowledge, to include as to the occurrence of an injury, and as to the nature, onset and continuity of symptoms experienced.  See 38 C.F.R. § 3.159(a)(2) (2014).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, as  previously noted, contrary to the current assertions, the Veteran specifically denied that he had a head injury or experienced any symptoms of memory loss, concentration impairment, or trouble sleeping in his June 2008 post-deployment health assessment and on July 2008 TBI evaluation.  Moreover, although the Veteran complained of short-term memory loss during his September 2008 military separation examination, as previously discussed, VA physicians have all concluded that such symptom was attributable to his PTSD.  Furthermore, clinical evaluation on separation examination revealed that the Veteran's head and neurologic system were normal, and no concussion was noted.  

As such, the Board finds that any such current assertions as to the occurrence of in-service head injury and the onset of symptoms-advanced in connection with the current claim for monetary benefits-lack credibility.  Simply stated, they are inconsistent with other, contemporaneous evidence of record and were made under circumstances indicating bias or interest.  Hence, the Board accords no probative weight to such contentions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).

Furthermore, even if in-service head injury was established, the Board emphasizes that the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this appeal has had, residuals of a TBI.  No such diagnosis is documented in the medical evidence of record; rather, objective testing has not revealed residuals of TBI and several VA examiners have specifically concluded that the Veteran's claimed symptoms of memory loss, impaired concentration, and insomnia are directly attributable to his service-connected PTSD.  Also, the VA examiners conclusively determined that the assessment of post-concussion syndrome as noted in the October 2009 VA treatment record was erroneous because that physician failed to review the Veteran's medical records, including his post-deployment health assessment and TBI evaluation.  Thus, the VA examiners' opinions are given more probative weight, because they based their conclusions on a review of the record and were informed of all the relevant facts, as opposed to solely relying on the Veteran's report of medical history.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" [A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Although the Veteran seems to think that, in this case, the presence of an in-service event, specifically exposure to various blasts, warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent, probative medical evidence indicates that, fundamentally, the Veteran does not have-and, at no point pertinent to this appeal has had-residuals of TBI for which service connection is sought, there can be no valid claim for service connection.  

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis and etiology of the Veteran's current complaints, the Board points out such matters are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and etiology of the Veteran's claimed residuals of TBI are complex medical matters that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for TBI and claimed residuals must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for TBI and claimed residuals is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


